Citation Nr: 1432052	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss. 

2.  Entitlement to service connection for a left ear hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980 and from May 1980 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2014, the Veteran and his spouse testified before the undersigned in a videoconference hearing.  A transcript of that hearing is associated with the Veteran's Virtual VA paperless claims file.  Review of the Veteran's Veterans Benefits Management System (VBMS) paperless claims file shows no documents relevant to the issues on appeal.  

In March 2014, the Veteran submitted additional evidence in support of his claim.  Waiver of agency of original jurisdiction review of this evidence is unnecessary, as the claim regarding the left ear hearing loss is granted and the claim regarding the right ear hearing loss must be remanded for additional development.  See 38 C.F.R. § 20.1304(c) (2013).

The issue of entitlement to an earlier effective date for an award of additional compensation based on dependents has been raised by the record, specifically a September 2005 statement in support of claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2006 rating decision, VA denied, in part, an application to reopen a claim of entitlement to service connection for a left ear hearing loss.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the May 2006 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ear hearing loss and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran currently has a left ear hearing loss disability for VA purposes, and the evidence is at least evenly balanced as to whether that loss is due to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The May 2006 decision that denied the application to reopen the claim for entitlement to service connection for a left ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).  

2.  Evidence received since the May 2006 decision is new and material and the claim for entitlement to service connection for a left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  Resolving reasonable doubt in the Veteran's favor, a left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination as to the issues decided herein, no discussion of compliance with VA's duties to notify and assist is necessary.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence were submitted and not acted upon, a claim could still be pending until a decision was made on that evidence.  See 38 C.F.R. § 3.160(c) (2013) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

In May 2006, VA denied, in part, the Veteran's application to reopen his claim of entitlement to service connection for a left ear hearing loss. The Veteran was notified of this denial in a letter the same month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, the May 2006 denial is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

In the May 2006 denial of the application to reopen the claim of service connection for a hearing loss, VA wrote that the claim had previously been denied because there was no evidence of a hearing loss for VA purposes during active duty.  A June 2002 rating decision explained that impaired hearing will only be considered a disability if certain requirements are met, and that in order for service connection to be granted, any current disability must be related to active duty.  VA found that neither a current hearing loss disability for VA purposes nor a relationship to service were established.  

As discussed in more detail below, evidence received since the most recent denial indicates that the Veteran has a left ear hearing loss disability, as defined by VA regulation, and that his hearing loss is related to service.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The first element of service connection, a present disability, is shown by a September 2009 VA examination, which demonstrates that the Veteran has a left ear hearing loss disability under 38 C.F.R. § 3.385.  The Veteran has consistently reported that during service he was exposed to weapons fire and other loud noise, including while working as a mechanic.  As the Veteran's personnel records confirm long service as a light wheel vehicle mechanic the Board concludes that the second element of service connection, an in-service disease or injury, is met.  

Regarding the third element of service connection, a nexus between the Veteran's present disability and service, the September 2009 VA examiner offered an opinion that noise exposure from the military did not cause hearing loss because hearing loss was normal at retirement.  A March 2014 letter from a private provider, Dr. R. O., includes an opinion that the Veteran's left ear hearing loss is as likely as not due to military service.  Dr. R. O. based his opinion on a history of normal hearing prior to noise exposure and a sudden onset of hearing loss after noise exposure in the military.  Service treatment records include a February 1990 report of problems hearing and exposure to loud noise working in the motor pool.  Additionally, a March 1994 audiogram shows a left ear hearing loss (an auditory threshold of 40 decibels at 500 Hertz).  Although the February 1996 separation examination shows no hearing loss, the absence of hearing loss at separation from service is not fatal to a claim for service connection.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); 38 C.F.R. § 3.303(d).  The Board is left with reasonable doubt as to the third element of service connection.  Resolving reasonable doubt in the Veteran's favor, all elements of service connection for a left ear hearing loss are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

ORDER

The claim of entitlement to service connection for a left ear hearing loss is reopened.  

Entitlement to service connection for a left ear hearing loss is granted.  


REMAND

It is not clear from the evidence of record whether the Veteran has, at any time during the appeal period, had a right ear hearing loss disability as defined by VA regulation.  Because records that are relevant to this issue have not yet been obtained and associated with the claims file, including an audiogram referenced in a May 2004 audiology consultation that diagnosed bilateral hearing loss, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of pertinent VA treatment of the Veteran, including but not limited to the audiogram referenced in the May 2004 VA audiology consultation, and VA treatment records referenced in the September 2013 supplemental statement of the case, and associate them with the claims file.  Document all attempts to obtain such records in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.

2.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


